  Case 1:89-cr-00803-VM Document 9 Filed 03/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      3/16/21
RICARDO BEDOYA,
                                                          21-CV-0308 (VM)
Petitioner,
                                                          89-CR-0803 (VM)
              -against-
UNITED STATES OF AMERICA,                            ORDER TO ANSWER, 28
                                                        U.S.C. § 2255
Respondent.

VICTOR MARRERO, United States District Judge:

     The Court, after reviewing the petition submitted by Mr.

Bedoya in this matter, (see 21-CV-308, Dkt. No. 1) hereby

ORDERS that:

     The    Clerk   of    Court     shall    electronically      notify   the

Criminal Division of the U.S. Attorney’s Office for the

Southern District of New York that this order has been issued.

     Within thirty days of the date of this order, the

Government    shall      file   a   letter    informing    the   Court    its

position on if Mr. Bedoya was still serving his original

sentence,    a   sentence       concurrent     or   consecutive     to    the

original sentence, or a wholly separate sentence, at the time

he filed his petition. (See 89-CR-803, Dkt. No. 20.) The

government is also directed to inform the Court its position

on how the sentence Mr. Bedoya was serving at the time of his

petition impacts the form of relief he requests.
  Case 1:89-cr-00803-VM Document 9 Filed 03/16/21 Page 2 of 2




     All further papers filed or submitted for filing must

include the criminal docket number and will be docketed in

the criminal case.

SO ORDERED.

Dated:   March 16, 2021
         New York, New York
